NewmaN, J.
(dissenting). The statutes which govern the case are:
R. S. sec. 694: “The county board, at their annual meeting in November, shall fix the amount of salary which shall be received by every county officer, including county judge, who is to be elected in the oounty during the ensuing year, and is entitled to receive a salary payable out of the county treasury, and the salary so fixed shall not be increased or diminished during his term of office.”
Laws of 1881, ch. S3: “ Seo. 1. The county board of supervisors of any county in this state may, by a resolution to be entered on its records, change the method now presciubed by law for compensating the sheriff for all services to be performed within such county, for which the said county shall be liable to pay. Sec. 2. When a resolution to that effect shall have been duly passed, by the county board of supervisors of any county, it shall be the duty of such county *317board at its next annual meeting in November to fix a salary for the sheriff in the same manner as salaries are fixed for other county officers under the provisions of section six hundred and ninety-four of the Eevised Statutes.”
The question to be decided is whether these statutes require the county board to fix the sheriff’s salary “ at its next annual meeting in November ” after the passage of the resolution changing the method of the sheriff’s compensation.
The statute does read that it shall be fixed at that time, as plainly as it is possible in English words to say it.
“ It is not allowable to interpret what has no need of interpretation.” “ Where the words are plain and unambiguous, the court cannot depart from the words of the statute.” “ The legislature must be understood to mean what it has plainly expressed, and this excludes construction,” “Nor can the language be limited or extended beyond its obvious meaning to advance some supposed policy of the legislature.” Ogden v. Glidden, 9 Wis. 47; Battis v. Hamlin, 22 Wis. 669; Mundt v. S. & F. du L. R. Co. 31 Wis. 451, 457; Boland v. Gillett, 44 Wis. 329; Gowan v. Hanson, 55 Wis. 341; Suth. Stat. Const. §§ 236-238.
The obvious meaning of the words leads to no inconvenience or absurdity. All the provisions of these statutes can well stand together as parts of one harmonious system. All salaries of county officers are to be fixed at the annual meeting of the county board in November of the year previous to their election, but the county board may ai cmy time place the sheriff’s office under a salary. Then his salary is to be fixed, for the first time, at the next annual meeting in November after the method of compensating him has been changed. After that is once done, it comes under the provisions of see. 694. It is not intended to wait through a whole term of office of the sheriff before the change can be given effect.
There is no statute which specifically directs the mammer *318in. which the salaries shall be fixed,— whether by ordinance, resolution, or otherwise; that relates only to form, and is of minor importance. But the time when it shall be fixed is appointed ex mdustria; that is of the substance of the thing to be done to accomplish the legislative intention.
Besides, any other interpretation ignores entirely sec. 2 of the act of 1881. That section has no force unless it appoints the time when the sheriff’s salary must be first fixed after the change in the method of his compensation has been made; for without this section his salary must then be fixed at the time prescribed in sec. 694, R. S., by force of that section. Every clause and word of a statute should be given some effect, if possible. Harrington v. Smith, 28 Wis. 43.